HARTER, J.
The court is of the opinion that the situation presented with regard to a suit against the Superintendent of Banks is analagous to that presented when an executor or administrator is sued upon a claim. §710-90 GC provides for the notice to be given for the filing of claims, while §710-92 GC provides for rejection and a time within which action must be brought or else that such action shall be barred. Under the old Probate Code, §10717 GC provided for the presentation and authentication of claims, and §10722 GC provides a limited time of six months within which action must be brought if the claim be rejected. The object of the provision made for presentation of claims, both in the administration of an estate or the liquidation of a bank, is obvious. It is necessary that the liquidating officer in both instances be permitted to strike a balance within a reasonable length of time. With that end in view, those having claims against his estate must present them and if they are rejected must sue within the time limited. Both provisions are founded on practical necessity.
It is a well settled rule that the presentation of a claim to the personal representative is a condition precedent to suit upon it against him, and failure to plead such presentation and his rejection of it is a ground for general demurrer. Upon consideration of the strong analogy between the statutes and the similar practical reasons existing, the court takes the view that the same rule applies with reference to the Superintendent when engaged in the liquidation of an insolvent bank.
Demurrer sustained, petition dismissed. Exceptions to plaintiff. Plaintiff given leave to plead by first day of May term. C.M.E.